EXHIBIT 10.4

 

 
 


 
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
 
 
OF
 
 
MONT BELVIEU CAVERNS, LLC
A Delaware Limited Liability Company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 


 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
MONT BELVIEU CAVERNS, LLC
A Delaware Limited Liability Company
 
TABLE OF CONTENTS
 
 
ARTICLE 1
DEFINITIONS
 
       
      
 
  1.01
Definitions
2
  1.02
Construction    
2
 
       
 
 
ARTICLE 2
 
 
ORGANIZATION
 
 
 
    2.01
Formation
2
  2.02
Name
2
  2.03
Registered Office; Registered Agent; Principal Office; Other Offices
2
  2.04
Purpose
3
  2.05
Term
3
  2.06
No State-Law Partnership; Withdrawal
3
 
      
 
 
ARTICLE 3
 
 
MATTERS RELATING TO MEMBERS
 
 
     
 
  3.01
Members
3
  3.02
Creation of Additional Membership Interest
3
  3.03
Liability to Third Parties   
4
 
 
 
 
ARTICLE 4
 
 
CAPITAL CONTRIBUTIONS
 
 
  4.01
Initial Capital Contributions
4
  4.02
Net Measurement Loss Additional Capital Contributions
4
  4.03
Expansion Project Additional Capital Contributions
4
  4.04
Loans
5
  4.05 Return of Contributions
6
  4.06
Capital Accounts
6
 
 
 
 
ARTICLE 5
 
 
ALLOCATIONS AND DISTRIBUTIONS
 
 
 
 
  5.01 Allocations
6
  5.02 Distributions 
8
 
 





 
i
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 6
RIGHTS AND OBLIGATIONS OF MEMBERS
 
       
      
 
  6.01
Limitation of Members' Responsibility, Liability
9
  6.02
Return of Distributions
9
  6.03
Priority and Return of Capital       
9
  6.04
Competition
9
  6.05
Admission of Additional members
10
  6.06
Resignation
10
  6.07
Indemnification
10
 
 
 
 
ARTICLE 7
 
 
MEETINGS OF MEMBERS
 
 
 
 
  7.01
Meetings
10
  7.02
Place of Meetings
10
  7.03
Notice of Meetings
10
  7.04
Meeting of All Members
10
  7.05
Action by Members Without a Meeting
10
  7.06
Waiver of Notice
11
  7.07
Delegation to Board
11
 
   
 
 
ARTICLE 8
 
 
MANAGEMENT
 
 
 
 
  8.01
Management by Board of Directors
11
  8.02 Officers
 13
  8.03
Duties of Officers and Directors
15
  8.04
Compensation
15
  8.05
Indemnification
15
  8.06 Liability of Indemnitees
17
 
 
 
 
ARTICLE 9
 
 
ACCOUNTING METHOD, PERIOD, RECORDS AND REPORTS
 
 
 
 
  9.01 Accounting Method
18
  9.02 Accounting Period 
18
  9.03 Records, Audits and Reports 
18
  9.04 Inspection 
18
       
ARTICLE 10
   
 TAX MATTERS
    10.01 Tax Returns 
 18
  10.02 Tax Elections 
 18
  10.03 Tax Matters Partner 
19
 
 


 
 

 
ii
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 11
RESTRICTIONS ON TRANSFERABILITY
 
       
      
 
  11.01
Transfer Restricitions    
19
 
 
 
 
ARTICLE 12     
 
 
BOOKS, RECORDS, REPORTS, AND BANK ACOUNTS
 
 
 
 
  12.01
Maintenance of Books
19
  12.02
Reports
19
  12.03
Bank Accounts
19
  12.04
Tax Statements
20
       
 ARTICLE 13
   
 DISSOLUTION, WINDING-UP AND TERMINATION
          13.01
Dissolution
20
  13.02
Winding-Up and Termination
20
       
ARTICLE 14
   
 MERGER
   
 
 
  14.01
Authority
21
  14.02
Procedure for Merger or Consolidation
22
  14.03
Approval by Members of Merger or Consolidation
23
  14.04
Certificate of Merger or Consolidation
23
  14.05
Effect of Merger or Consolidation
23
 
   
 
 
ARTICLE 15
 
 
GENERAL PROVISIONS
 
 
 
 
  15.01
Notices
24
  15.02 Entire Agreement; Supersedure
24
  15.03
Effect of Waiver or Consent
24
  15.04
Amendment or Restatement
24
  15.05
Binding Effect
24
  15.06 Governing Law; Severability
24
  15.07
Further Assurances
25
  15.08
Offset
25
  15.09
Counterparts
25
  15.10 Execution of Additional Instruments
25
  15.11 Severability 
25
  15.12 Headings 
25
 
 



 
 

 
iii
 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
MONT BELVIEU CAVERNS, LLC
A Delaware Limited Liability Company
 
THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of MONT BELVIEU CAVERNS, LLC, a Delaware limited liability company
(the “Company”), executed on November 6, 2008, is adopted and agreed to,
effective as of November 1, 2008, by Enterprise Products Operating LLC, a Texas
limited liability company (“EPOLLC”), Enterprise Products OLPGP, Inc., a
Delaware corporation (“OLPGP”), and DEP Operating Partnership, L.P., a Delaware
limited partnership (“DEP OLP”), as the Members of the Company.
 
RECITALS
 
A. The Company was originally formed as a Delaware limited partnership on
October 5, 2006 by the filing of a Certificate of Limited Partnership with the
Secretary of State of the State of Delaware.
 
B. The Company was converted into a Delaware limited liability company on
January 10, 2007 by the filing of a Certificate of Conversion with the Secretary
of State of the State of Delaware.
 
C. The Limited Liability Company Agreement of the Company was executed effective
January 10, 2007 by its Members, Enterprise Products Operating L.P. (“EPD OLP”
predecessor to EPOLLC) and OLPGP (as amended by the First Amendment dated as of
February 1, 2007, the “Existing Agreement”).
 
D. EPD OLP, OLPGP, Enterprise Products Texas Operating L.P., a Delaware limited
partnership (“EP Texas”), and the Company entered into a Contribution,
Conveyance and Assumption Agreement dated as of January 23, 2007, but effective
February 1, 2007 (the “Asset Contribution Agreement”), pursuant to which (i) EP
Texas conveyed certain Mont Belvieu East and West assets to the Company as a
capital contribution, with the Company assuming certain liabilities in
connection therewith, (ii) EPD OLP contributed certain Mont Belvieu North assets
to the Company as a capital contribution in exchange for a continuation of its
respective membership interest after giving effect to the capital contributions,
and (iii) EP Texas distributed 1.0% its membership interest to EPD OLP and 99.0%
of its membership interest to OLPGP, with the result that EPD OLP owned a
membership interest with a Sharing Ratio of 99.365% and OLPGP owned a membership
interest with a Sharing Ratio of 0.635% after giving effect to such transactions
under the Asset Contribution Agreement.
 
E. DEP OLP entered into that certain Contribution, Conveyance and Assumption
Agreement by and among DEP Holdings, LLC, Duncan Energy Partners L.P. (“MLP”),
DEP OLPGP, LLC and EPD OLP on the Effective Date (the “Contribution Agreement”),
pursuant to which (i) EPD OLP contributed 66% of its membership interests in the
Company (the “Interest”) to MLP for the consideration set forth in the
Contribution Agreement, and (ii) MLP contributed
 

 
 
1

--------------------------------------------------------------------------------

 
 
the Interest (including 0.001% on behalf of DEP OLPGP, LLC, a Delaware limited
liability company (“DEP OLPGP”)), to DEP OLP as a capital contribution.
 
F. EPD OLP and OLPGP, together with DEP OLPGP, amended and restated the Existing
Agreement in its entirety pursuant to the Amended and Restated Limited Liability
Company Agreement (the “First A&R LLC Agreement”) executed on February 7, 2007
(the “Effective Date”) to reflect (i) the contributions of the Interest from EPD
OLP to MLP, and from MLP (including 0.001% on behalf of DEP OLPGP) to DEP OLP,
and (ii) the admission of DEP OLP as a Member of the Company.
 
G. The Members deem it advisable to amend and restate the First A&R LLC
Agreement to address more specifically the effects of Expansion Cash Calls as
defined in the First A&R LLC Agreement made or contemplated to be made by the
Members.
 
ARTICLE 1
DEFINITIONS
 
1.01 Definitions».  Each capitalized term used herein shall have the meaning
given such term in Attachment I.
 
1.02 Construction».  Unless the context requires otherwise:  (a) the gender (or
lack of gender) of all words used in this Agreement includes the masculine,
feminine and neuter; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) references to Laws refer to such Laws as
they may be amended from time to time, and references to particular provisions
of a Law include any corresponding provisions of any succeeding Law; (d)
references to money refer to legal currency of the United States of America; (e)
“including” means “including without limitation” and is a term of illustration
and not of limitation; (f) all definitions set forth herein shall be deemed
applicable whether the words defined are used herein in the singular or the
plural; and (g) neither this Agreement nor any other agreement, document or
instrument referred to herein or executed and delivered in connection herewith
shall be construed against any Person as the principal draftsperson hereof or
thereof.
 
ARTICLE 2
ORGANIZATION
 
2.01 Formation».  The Company was originally organized as a Delaware limited
partnership by the filing of a Certificate of Limited Partnership on October 5,
2006 with the Secretary of State of the State of Delaware.  The Company was
converted into a limited liability company by the filing of a Certificate of
Conversion (“Organizational Certificate”) on January 10, 2007 with the Secretary
of State of the State of Delaware under and pursuant to the Act.
 
2.02 Name».  The name of the Company is “Mont Belvieu Caverns, LLC” and all
Company business must be conducted in that name or such other names that comply
with Law as the Board of Directors may select.
 
2.03 Registered Office; Registered Agent; Principal Office; Other Offices».  The
registered office of the Company required by the Act to be maintained in the
State of Delaware
 

 
 
2

--------------------------------------------------------------------------------

 
 
shall be the office of the initial registered agent for service of process named
in the Organizational Certificate or such other office (which need not be a
place of business of the Company) as the Board of Directors may designate in the
manner provided by Law.  The registered agent for service of process of the
Company in the State of Delaware shall be the initial registered agent for
service of process named in the Organizational Certificate or such other Person
or Persons as the Board of Directors may designate in the manner provided by
Law.  The principal office of the Company in the United States shall be at such
a place as the Board of Directors may from time to time designate, which need
not be in the State of Delaware, and the Company shall maintain records there
and shall keep the street address of such principal office at the registered
office of the Company in the State of Delaware.  The Company may have such other
offices as the Board of Directors may designate.
 
2.04 Purpose».  The purposes of the Company are the transaction of any or all
lawful business for which limited liability companies may be organized under the
Act.
 
2.05 Term».  The period of existence of the Company commenced on January 10,
2007 and shall end at such time as a Certificate of Cancellation is filed in
accordance with Section 13.02(c).
 
2.06 No State-Law Partnership; Withdrawal».  It is the intent that the Company
shall be a limited liability company formed under the Laws of the State of
Delaware and shall not be a partnership (including a limited partnership) or
joint venture, and that the Members not be a partner or joint venturer of any
other party for any purposes other than federal and state tax purposes, and this
Agreement may not be construed to suggest otherwise.  A Member does not have the
right to Withdraw from the Company; provided, however, that a Member shall have
the power to Withdraw at any time in violation of this Agreement.  If a Member
exercises such power in violation of this Agreement, (a) such Member shall be
liable to the Company and its Affiliates for all monetary damages suffered by
them as a result of such Withdrawal; and (b) such Member shall not have any
rights under Section 18.604 of the Act.  In no event shall the Company have the
right, through specific performance or otherwise, to prevent a Member from
Withdrawing in violation of this Agreement.
 
ARTICLE 3
MATTERS RELATING TO MEMBERS
 
3.01 Members».
 
(a) EPOLLC and OLPGP have previously been admitted as Members of the Company.
 
(b) DEP OLP was admitted as a Member of the Company as of the date of the First
A&R LLC Agreement.
 
3.02 Creation of Additional Membership Interest».  The Company may issue
additional Membership Interests in the Company only in compliance with the
provisions in Article 5 of the Omnibus Agreement.  The Company shall be bound by
the terms of such Omnibus Agreement.
 

 
 
3

--------------------------------------------------------------------------------

 

3.03 Liability to Third Parties.  No Member or beneficial owner of any
Membership Interest shall be liable for the Liabilities of the Company.
 
ARTICLE 4
CAPITAL CONTRIBUTIONS
 
4.01 Initial Capital Contributions».
 
(a) The amount of money and the fair market value (as of the date of
contribution) of any property (other than money) contributed to the Company by a
Member shall constitute a “Capital Contribution.”  Any reference in this
Agreement to the Capital Contribution of a Member shall include a Capital
Contribution of its predecessors in interest.
 
(b) EPOLLC is the assignee of its Membership Interests, and the Member or its
predecessor in interest has made certain Capital Contributions.
 
(c) DEP OLP is the assignee of its Membership Interests, and the Member or its
predecessor in interest has made certain Capital Contributions.
 
4.02 Net Measurement Loss Additional Capital Contributions.»  To the extent the
Board of Directors determines in its reasonable judgment that a Net Measurement
Loss exists as of the end of any month, EPOLLC shall make additional Capital
Contributions of cash in an amount equal to such Net Measurement Loss. The Board
of Directors shall provide written notice to EPOLLC of the date such
contributions are due, which date shall not be more than 10 Days following the
date of such notice, and setting forth in reasonable detail the determination of
the amount of such Net Measurement Loss. The Sharing Ratios of the Members shall
not be adjusted as the result of additional Capital Contributions, if any, in
respect of any such Net Measurement Loss. In addition to all other remedies
available, including, without limitation, those provided in the Act, a Member
must pay the Company interest, at a rate comparable to the rate the Company
could obtain from third parties, on all Capital Contributions that Member fails
to make at or before the time required from the time required until actual paid.
 
4.03 Expansion Project Additional Capital Contributions.
 
(a) The Company may require additional Capital Contributions to fund Expansion
Projects (“Expansion Cash Calls”), including any Net Cash Deficit attributable
to an Expansion Project.  If there is a Net Cash Deficit attributable to the
Expansion Project, the Company shall invoice each Expansion Participating Member
its proportionate share of such Net Cash Deficit.  Except as otherwise provided
in this Section 4.03, any such required Capital Contributions for Expansion Cash
Calls shall be made by the Members in accordance with their Sharing Ratios.  The
costs of construction of, or acquisition of assets relating to, and other
expenditures for Expansion Projects funded exclusively out of Capital
Contributions made by the Members (the “Expansion Costs”) and the related
funding of Expansion Cash Calls shall be borne solely by the Members as set
forth below in this Section 4.03 (the “Expansion Participating Members”), unless
agreed to otherwise by all of the Expansion Participating Members, in an amount
equal to the product of (A) the aggregate amount of the Expansion Costs
multiplied by (B) a fraction (the “Expansion Sharing Ratio”), the numerator of
which is
 

 
 
4

--------------------------------------------------------------------------------

 
 
 
the Sharing Ratio of such Expansion Participating Member and the denominator of
which is the aggregate Sharing Ratios of all of the Expansion Participating
Members.
 
(b) The Board of Directors shall provide written notice to the Members of the
date contributions are due, which date shall be not less than 30 nor more than
90 Days following the date of such notice, the aggregate amount of the Capital
Contribution required and each Member’s share thereof, and setting forth in
reasonable detail the proposed Expansion Project and Expansion Costs associated
therewith.  Each Member shall advise the Board of Directors in writing within 20
Days whether it elects to participate in such Expansion Project.  Any failure to
respond within such 20 day period shall be deemed an election not to participate
in such Expansion Project.
 
(c) If DEP OLP elects to participate within 20 Days after notice of such
Expansion Cash Call, then (i) EPOLLC may make additional Capital Contributions
of cash in an amount up to the product of its Sharing Ratio and the amount of
the applicable Expansion Cash Call, (ii) DEP OLP shall make additional Capital
Contributions of cash equal to the excess of the Expansion Cash Call over
amounts elected to be contributed by EPOLLC under clause (i) immediately
preceding, and (iii) each of DEP OLP and EPOLLC shall be Expansion Participating
Members with respect to such Expansion Project.
 
(d) If DEP OLP elects not to participate in an Expansion Project within 20 Days
after notice of such Expansion Cash Call, then EPOLLC may make additional
Capital Contributions of cash in an amount equal to 100% of such Expansion Cash
Call, and EPOLLC shall be the sole Expansion Participating Member with respect
to such Expansion Project.  Notwithstanding the foregoing, DEP OLP may
subsequently elect to participate in any Expansion Project by paying to EPOLLC,
within 90 Days following the applicable Initial Commencement Date, an amount
equal to the product of (i) the sum of (A) the amount of the Expansion Cash
Call, plus (B) the effective cost of capital to EPOLLC based on the weighted
average interest rate of EPOLLC incurred for borrowings during such period as
determined by the Board of Directors in its reasonable judgment, minus (C) any
amounts distributed to EPOLLC with respect to such Expansion Project pursuant to
the provisions of Section 5.02(b), and (ii) the Sharing Ratio of DEP OLP.  If
DEP OLP makes a payment pursuant to this Section 4.03(d), then (x) DEP OLP shall
be deemed to make a cash Capital Contribution to the Company in an amount equal
to such payment, (y) the Company shall be deemed to make a cash distribution to
EPOLLC in an amount equal to such payment, and (z) thereafter, each of DEP OLP
and EPOLLC shall be Expansion Participating Members with respect to such
Expansion Project Sharing Ratios of the Members shall not be adjusted as the
result of any additional Capital Contributions for such Expansion Capital Call
and EPOLLC shall cease to be entitled to any additional Expansion Distributions.
 
4.04 Loans».  If the Company does not have sufficient cash to pay its
obligations, any Member that may agree to do so may, upon approval by the Board
of Directors, advance all or part of the needed funds for such obligation to or
on behalf of the Company.  An advance described in this Section 4.04 constitutes
a loan from the Member to the Company, shall bear interest at a rate comparable
to the rate the Company could obtain from third parties, from the date of the
advance until the date of repayment, and is not a Capital Contribution.
 

 
 
5

--------------------------------------------------------------------------------

 

4.05 Return of Contributions.  A Member is not entitled to the return of any
part of its Capital Contributions or to be paid interest in respect of its
Capital Contributions.  An unrepaid Capital Contribution is not a liability of
the Company or of any Member.  No Member will be required to contribute or to
lend any cash or property to the Company to enable the Company to return any
Member’s Capital Contributions.
 
4.06 Capital Accounts».  A capital account shall be established and maintained
for each Member. Each Member’s capital account (a) shall be increased by (i) the
amount of money contributed by that Member to the Company, (ii) the fair market
value of property contributed by that Member to the Company (net of liabilities
secured by the contributed property that the Company is considered to assume or
take subject to under section 752 of the Code), and (iii) allocations to that
Member of Company income and gain (or items of income and gain), including
income and gain exempt from tax and income and gain described in Treas. Reg.
§ 1.704-1(b)(2)(iv)(g), but excluding income and gain described in Treas. Reg. §
1.704-1(b)(4)(i), and (b) shall be decreased by (i) the amount of money
distributed to that Member by the Company, (ii) the fair market value of
property distributed to that Member by the Company (net of liabilities secured
by the distributed property that the Member is considered to assume or take
subject to under section 752 of the Code), (iii) allocations to that Member of
expenditures of the Company described in section 705(a)(2)(B) of the Code, and
(iv) allocations of Company loss and deduction (or items of loss and deduction),
including loss and deduction described in Treas. Reg. § 1.704-1(b)(2)(iv)(g),
but excluding items described in clause (b)(iii) above and loss or deduction
described in Treas. Reg. § 1.704-1(b)(4)(i) or § 1.704-1(b)(4)(iii). The
Members’ capital accounts also shall be maintained and adjusted as permitted by
the provisions of Treas. Reg. § 1.704-1(b)(2)(iv)(f) and as required by the
other provisions of Treas. Reg. §§ 1.704-1(b)(2)(iv) and 1.704-1(b)(4),
including adjustments to reflect the allocations to the Members of depreciation,
depletion, amortization, and gain or loss as computed for book purposes rather
than the allocation of the corresponding items as computed for tax purposes, as
required by Treas. Reg. § 1.704-1(b)(2)(iv)(g). A Member that has more than one
Membership Interest shall have a single capital account that reflects all its
Membership Interests, regardless of the class of Membership Interests owned by
that Member and regardless of the time or manner in which those Membership
Interests were acquired.
 
ARTICLE 5
ALLOCATIONS AND DISTRIBUTIONS
 
5.01 Allocations».
 
(a) Except as otherwise set forth in Section 5.01(b), for purposes of
maintaining the capital accounts and in determining the rights of the Members
among themselves, all items of income, gain, loss, deduction, and credit of the
Company shall be allocated among the Members in accordance with their Sharing
Ratios.
 
(b) The following special allocations shall be made prior to making any
allocations provided for in 5.01(a) above:
 
(i) Minimum Gain Chargeback.  Notwithstanding any other provision hereof to the
contrary, if there is a net decrease in Minimum Gain (as generally defined under
 

 
 
6

--------------------------------------------------------------------------------

 
 
Treas. Reg. § 1.704-1 or § 1.704-2) for a taxable year (or if there was a net
decrease in Minimum Gain for a prior taxable year and the Company did not have
sufficient amounts of income and gain during prior years to allocate among the
Members under this subsection 5.01(b)(i), then items of income and gain shall be
allocated to each Member in an amount equal to such Member’s share of the net
decrease in such Minimum Gain (as determined pursuant to Treas. Reg. §
1.704-2(g)(2)).  It is the intent of the Members that any allocation pursuant to
this subsection 5.01(b)(i) shall constitute a “minimum gain chargeback” under
Treas. Reg. § 1.704-2(f) and shall be interpreted consistently therewith.
 
(ii) Member Nonrecourse Debt Minimum Gain Chargeback.  Notwithstanding any other
provision of this Article 5, except subsection 5.01(b)(i), if there is a net
decrease in Member Nonrecourse Debt Minimum Gain (as generally defined under
Treas. Reg. § 1.704-1 or § 1.704-2), during any taxable year, any Member who has
a share of the Member Nonrecourse Debt Minimum Gain shall be allocated such
amount of income and gain for such year (and subsequent years, if necessary)
determined in the manner required by Treas. Reg. § 1.704-2(i)(4) as is necessary
to meet the requirements for a chargeback of Member Nonrecourse Debt Minimum
Gain.
 
(iii) Qualified Income Offset.  Except as provided in subsection 5.01(b)(i) and
(ii) hereof, in the event any Member unexpectedly receives any adjustments,
allocations or distributions described in Treas. Reg. Sections
1.704-1(b)(2)(i)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
items of Company income and gain shall be specifically allocated to such Member
in an amount and manner sufficient to eliminate, to the extent required by the
Allocation Regulations, the deficit balance, if any, in its adjusted capital
account created by such adjustments, allocations or distributions as quickly as
possible.
 
(iv) Gross Income Allocations.  In the event any Member has a deficit balance in
its adjusted capital account at the end of any Company taxable period, such
Member shall be specially allocated items of Company gross income and gain in
the amount of such excess as quickly as possible; provided, that an allocation
pursuant to this subsection 5.01(b)(iv) shall be made only if and to the extent
that such Member would have a deficit balance in its adjusted capital account
after all other allocations provided in this Section 5.01 have been tentatively
made as if subsection 5.01(b)(iv) were not in the Agreement.
 
(v) Company Nonrecourse Deductions.  Company Nonrecourse Deductions (as
determined under Treas. Reg. Section 1.704-2(c)) for any fiscal year shall be
allocated among the Members in proportion to their Membership Interests.
 
(vi) Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions (as
defined under Treas. Reg. Section 1.704-2(i)(2)) shall be allocated pursuant to
Treas. Reg. Section 1.704-2(i) to the Member who bears the economic risk of loss
with respect to the partner nonrecourse debt to which it is attributable.
 
(vii) Code Section 754 Adjustment.  To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Section 734(b) or 743(b) of the Code
is required, pursuant to the Allocation Regulations, to be taken into account in
determining capital accounts, the amount of such adjustment to the capital
accounts shall be treated as an item of
 

 
 
7

--------------------------------------------------------------------------------

 
 
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their capital accounts are required to be adjusted pursuant to the
Allocation Regulations.
 
(vii) Curative Allocation.  The special allocations set forth in subsections
5.01(b)(i)-(vi) (the “Regulatory Allocations”) are intended to comply with the
Allocation Regulations.  Notwithstanding any other provisions of this Section
5.01, the Regulatory Allocations shall be taken into account in allocating items
of income, gain, loss and deduction among the Members such that, to the extent
possible, the net amount of allocations of such items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each Member if the Regulatory Allocations had not occurred.
 
(ix) Measurement Gains and Measurement Losses.  All items of Company income,
gain, deduction or loss attributable to, or arising from, Measurement Gains and
Measurement Losses shall be allocated 100% to EPOLLC;
 
(x) Expansion Projects.  If an Expansion Project has occurred and all of the
Members are not Expansion Participating Members, the Company shall determine (A)
for each calendar month, the Expansion Net Income, which shall be allocated
among Expansion Participating Members in accordance with their respective
Expansion Sharing Ratios and (B) all items of depreciation and cost recovery
related to Expansion Costs, which shall be specially allocated to the Expansion
Participating Members in accordance with their Expansion Sharing Ratios.
 
(c) For federal income tax purposes, except as otherwise required by the Code,
the Allocation Regulations or the following sentence, each item of Company
income, gain, loss, deduction and credit shall be allocated among the Members in
the same manner as corresponding items are allocated in Section
5.01(a).  Notwithstanding any provisions contained herein to the contrary,
solely for federal income tax purposes, items of income, gain, depreciation,
gain or loss with respect to property contributed or deemed contributed to the
Company by a Member or whose value is adjusted pursuant to the Allocation
Regulations shall be allocated among the Members so as to take into account the
variation between the Company’s tax basis in such property and its Carrying
Value in the manner provided under section 704(c) of the Code and Treas. Reg. §
1.704-3(d) (i.e. the “remedial method”).
 
5.02 Distributions».
 
(a) At least once each month prior to commencement of winding up under Section
13.01, the Board of Directors shall determine in its reasonable judgment to what
extent (if any) the Company’s cash on hand other than cash attributable to
Expansion Cash Flow exceeds its current and anticipated needs, including,
without limitation, for operating expenses, debt service, acquisitions, and a
reasonable contingency reserve. Except as otherwise set forth in Section 4.02 or
this Section 5.02, if such an excess exists, the Board of Directors shall cause
the Company to distribute to the Members in accordance with their Sharing
Ratios, an amount in cash equal to that excess.
 

 
 
8

--------------------------------------------------------------------------------

 

(b) If one or more Expansion Projects have occurred and all of the Members are
not Expansion Participating Members, the Board of Directors shall determine, in
accordance with a procedure approved by the Members for each Expansion Project,
for each calendar month, the Expansion Cash Flow.  Within thirty days after the
end of each such calendar month, the Board of Directors shall cause the Company
to distribute to each Expansion Participating Member, the “Expansion
Distributions” from the Company, meaning an amount of cash equal to (x) such
Expansion Participating Member's Expansion Sharing Ratio multiplied by (y) the
excess Expansion Cash Flow for such calendar month, minus any reasonably
anticipated current and anticipated needs with respect to the same Expansion
Project, including, without limitation, a reasonable contingency reserve.
 
(c) Within 45 Days following the end of any fiscal quarter, the Board of
Directors shall cause the Company to distribute to EPOLLC an amount in cash
equal to the Net Measurement Gain, if any, for such period.
 
(d) From time to time the Board of Directors also may cause property of the
Company other than cash to be distributed to the Members, which distribution
must be made in accordance with their Sharing Ratios and may be made subject to
existing liabilities and obligations. Immediately prior to such a distribution,
the capital accounts of the Members shall be adjusted as provided in Treas. Reg.
§ 1.704-1(b)(2)(iv)(f).
 
ARTICLE 6
RIGHTS AND OBLIGATIONS OF MEMBERS
 
6.01 Limitation of Members’ Responsibility, Liability».  The Members shall not
perform any act on behalf of the Company, incur any expense, obligation or
indebtedness of any nature on behalf of the Company, or in any manner
participate in the management of the Company, except as specifically
contemplated hereunder.  No Member shall be liable under a judgment, decree or
order of a court, or in any other manner, except as agreed to by any such
Member, for the indebtedness or any other obligations or liabilities of the
Company or liable, responsible or accountable in damages to the Company or its
Members for breach of fiduciary duty as a Member, for any acts performed within
the scope of the authority conferred on it by this Agreement, or for its failure
or refusal to perform any acts except those expressly required by or pursuant to
the terms of this Agreement, or for any debt or loss in connection with the
affairs of the Company, except as required by the Delaware Act.
 
6.02 Return of Distributions».  In accordance with Section 18-607 of the
Delaware Act, a Member will be obligated to return any distribution from the
Company only as provided by applicable law.
 
6.03 Priority and Return of Capital».  Except as may be provided in this
Agreement, no Member shall have priority over any other Member, either as to the
return of Capital Contributions or as to profits, losses or distributions;
provided that this Section shall not apply to loans (as distinguished from
Capital Contributions) that a Member has made to the Company.
 
6.04 Competition».  Except as otherwise expressly provided in this Agreement,
each Member may engage in or possess an interest in any other business venture
or ventures,
 

 
 
9

--------------------------------------------------------------------------------

 
 
including any activity that is competitive with the Company without offering any
such opportunity to the Company, and neither the Company nor the other Member
shall have any rights in or to such venture or ventures or activity or the
income or profits derived therefrom.
 
6.05 Admission of Additional Members».  The Company shall not admit additional
Members without the prior written consent of all of the Members.
 
6.06 Resignation».  Without the prior approval of all other Members, no Member
may resign from the Company.
 
6.07 Indemnification».  To the extent permitted by law, the Company shall (to
the extent of the assets of the Company) indemnify, defend and hold harmless
each Member and each officer, employee and director of such Member from and
against all losses, expenses, claims or liabilities, including reasonable
attorneys’ fees and disbursements, arising out of or in connection with the
indebtedness or any other obligation or liabilities of the Company, other than
losses, expenses, claims or liabilities of such indemnified Member which result
from a violation in any material respect of any of the provisions of this
Agreement or fraud, willful misconduct, gross negligence or misappropriation of
funds.  The foregoing indemnity expressly includes an indemnity with respect to
the negligence (excluding the gross negligence) of a Member.
 
ARTICLE 7
MEETINGS OF MEMBERS
 
7.01 Meetings».  Meetings of the Members, for any purpose or purposes, unless
otherwise prescribed by law, may be called by the Chairman of the Board of
Directors or the President of the Company or by any Member.  The chairperson at
any meeting shall be designated by the Chairman of the Board of Directors or the
President of the Company.
 
7.02 Place of Meetings».  Meetings of the Members shall be held at the principal
place of business of the Company or at such other place as may be designated by
the Chairman of the Board of Directors or the President of the Company.
 
7.03 Notice of Meetings».  Except as provided in Section 7.04, written notice
stating the place, day and hour of the meeting and the purpose or purposes for
which the meeting is called shall be sent not less than five days before the
date of the meeting, either personally, by facsimile or by mail, by or at the
direction of the person calling the meeting, to each Member.
 
7.04 Meeting of All Members».  If all of the Members shall meet at any time and
place and consent to the holding of a meeting at such time and place, such
meeting shall be valid without call or notice, and at such meeting any lawful
action may be taken.
 
7.05 Action by Members Without a Meeting».  Action required or permitted to be
taken at a meeting of Members may be taken without a meeting if the action is
evidenced by one or more written consents describing the action taken, signed by
all Members and delivered to the Secretary or any Assistant Secretary of the
Company for inclusion in the minutes or for filing with the Company
records.  Action taken under this Section is effective when all Members have
signed the consent, unless the consent specifies a different effective date.
 

 
 
10

--------------------------------------------------------------------------------

 

7.06 Waiver of Notice.  When any notice is required to be given to any Member, a
waiver thereof in writing signed by the Person entitled to such notice, whether
before, at or after the time stated therein, shall be equivalent to the giving
of such notice.
 
7.07 Delegation to Board».  Except as may be otherwise specifically provided in
this Agreement or the Delaware Act, the Members agree that they shall act solely
through the mechanisms provided herein relating to the appointment and authority
of the Board of Directors.
 
ARTICLE 8
MANAGEMENT
 
8.01 Management by Board of Directors».
 
(a) Generally.  Subject to any powers reserved to the Members under this
Agreement, the business and affairs of the Company shall be fully vested in, and
managed by, a Board of Directors (the “Board”) and subject to the discretion of
the Board, officers elected pursuant to this Article 8.  The Directors and
officers shall collectively constitute “managers” of the Company within the
meaning of the Act.  Except as otherwise provided in this Agreement, the
authority and functions of the Board, on the one hand, and of the officers, on
the other hand, shall be identical to the authority and functions of the board
of directors and officers, respectively, of a corporation organized under the
General Corporation Law of the State of Delaware.  The officers shall be vested
with such powers and duties as are set forth in this Article 8 and as are
specified by the Board.  Accordingly, except as otherwise specifically provided
in this Agreement, the business and affairs of the Company shall be managed
under the direction of the Board, and the day-to-day activities of the Company
shall be conducted on the Company’s behalf by the officers who shall be agents
of the Company.
 
(b) Number; Qualification; Tenure.  The number of Directors constituting the
initial Board of Directors shall be four.  The number of Directors constituting
the Board of Directors may be increased or decreased from time to time by
resolution of the Members.  Except as provided in Section 8.01(e) hereof,
Directors shall be elected by the Members holding a plurality of the Member
Interests, and each Director so elected shall hold office for the full term to
which he shall have been elected and until his successor is duly elected and
qualified, or until his earlier death, resignation or removal.  Any Director may
resign at any time upon notice to the Company.  A Director need not be a Member
of the Company or a resident of the State of Delaware.
 
(c) Regular Meetings.  Regular quarterly and annual meetings of the Board shall
be held at such time and place as shall be designated from time to time by
resolution of the Board.  Notice of such regular quarterly and annual meetings
shall not be required.
 
(d) Special Meetings.  Special meetings of the Board of Directors may be held at
any time, whenever called by the Chairman of the Board of Directors, the
President of the Company or a majority of Directors then in office, at such
place or places within or without the State of Delaware as may be stated in the
notice of the meeting.  Notice of the time and place of a special meeting must
be given by the person or persons calling such meeting at least twenty-four (24)
hours, before the special meeting.  The attendance of a Director at any
 

 
 
11

--------------------------------------------------------------------------------

 
 
meeting shall constitute a waiver of notice of such meeting, except where a
Director attends a meeting for the sole purpose of objecting to the transaction
of any business because the meeting is not lawfully called or convened.  Neither
the business to be transacted at, nor the purpose of, any special meeting of the
Board of Directors need be specified in the notice or waiver of notice of such
meeting.
 
(e) Term; Resignation; Vacancies; Removal.  Each Director shall hold office
until his successor is appointed and qualified or until his earlier resignation
or removal.  Any Director may resign at any time upon written notice to the
Board, the Chairman of the Board, to the Chief Executive Officer or to any other
Officer.  Such resignation shall take effect at the time specified therein, and
unless otherwise specified therein no acceptance of such resignation shall be
necessary to make it effective.  Vacancies and newly created directorships
resulting from any increase in the authorized number of Directors or from any
other cause shall be filled by an affirmative vote of a majority of the
remaining Directors then in office, though less than a quorum, or by a sole
remaining Director, and each Director so elected shall hold office for the
remainder of the full term in which the new directorship was created or the
vacancy occurred and until such Director’s successor is duly elected and
qualified, or until his earlier death, resignation or removal.  Any Director may
be removed, with or without cause, by a majority of the Members at any time, and
the vacancy in the Board caused by any such removal shall be filled by a
majority of the Members.
 
(f) Quorum; Required Vote for Action.  Except as may be otherwise specifically
provided by law or this Agreement, at all meetings of the Board of Directors a
majority of the whole Board of Directors shall constitute a quorum for the
transaction of business.  The vote of a majority of the Directors present at any
meeting of the Board of Directors at which there is a quorum shall be the act of
the Board of Directors.  If a quorum shall not be present at any meeting of the
Board of Directors, the Directors present thereat may adjourn the meeting from
time to time, without notice other than announcement at the meeting, until a
quorum shall be present.
 
(g) Committees.  The Board of Directors may, by resolution passed by a majority
of the whole Board of Directors, designate one or more committees, each
committee to consist of one or more of the Directors of the Company.  The Board
of Directors may designate one or more Directors as alternate members of any
committee, who may replace any absent or disqualified member at any meeting of
the committee.  In the absence or disqualification of a member of a committee,
and in the absence of a designation by the Board of Directors of an alternate
member to replace the absent or disqualified member, the member or members
thereof present at any meeting and not disqualified from voting, whether or not
he, she or they constitute a quorum, may unanimously appoint another member of
the Board of Directors to act at the meeting in place of any absent or
disqualified member.  Any committee, to the extent provided in the resolution of
the Board of Directors establishing such committee, shall have and may exercise
all the powers and authority of the Board of Directors in the management of the
business and affairs of the Company, and may authorize the seal of the Company
to be affixed to all papers which may require it.  Each committee shall keep
regular minutes and report to the Board of Directors when required.
 

 
 
12

--------------------------------------------------------------------------------

 
    
    The designation of any such committee and the delegation thereto of
authority shall not operate to relieve the Board of Directors, or any member
thereof, of any responsibility imposed upon it or him by law, nor shall such
committee function where action of the Board of Directors is required under
applicable law.  The Board of Directors shall have the power at any time to
change the membership of any such committee and to fill vacancies in it.  A
majority of the members of any such committee shall constitute a quorum.  Each
such committee may elect a chairman and appoint such subcommittees and
assistants as it may deem necessary.  Except as otherwise provided by the Board
of Directors, meetings of any committee shall be conducted in the same manner as
the Board of Directors conducts its business pursuant to this Agreement, as the
same shall from time to time be amended.  Any member of any such committee
elected or appointed by the Board of Directors may be removed by the Board of
Directors whenever in its judgment the best interests of the Company will be
served thereby, but such removal shall be without prejudice to the contract
rights, if any, of the person so removed.  Election or appointment of a member
of a committee shall not of itself create contract rights.
 
8.02 Officers».
 
(a) Generally.  The officers of the Company shall be appointed by the Board of
Directors.  Unless provided otherwise by resolution of the Board of Directors,
the Officers shall have the titles, power, authority and duties described below
in this Section 8.02.
 
(b) Titles and Number.  The Officers of the Company shall be the Chairman of the
Board (unless the Board of Directors provides otherwise), the Chief Executive
Officer, the President, any and all Vice Presidents (including any Vice
Presidents who may be designated as Executive Vice President or Senior Vice
President), the Secretary, the Chief Financial Officer, any Treasurer and any
and all Assistant Secretaries and Assistant Treasurers and the General
Counsel.  There shall be appointed from time to time such Vice Presidents,
Secretaries, Assistant Secretaries, Treasurers and Assistant Treasurers as the
Board of Directors may desire.  Any person may hold more than one office.
 
(c) Appointment and Term of Office.  The Officers shall be appointed by the
Board of Directors at such time and for such term as the Board of Directors
shall determine.  Any Officer may be removed, with or without cause, only by the
Board of Directors.  Vacancies in any office may be filled only by the Board of
Directors.
 
(d) Chairman of the Board.  The Chairman of the Board shall preside at all
meetings of the Board of Directors and he shall be a non-executive unless and
until other executive powers and duties are assigned to him from time to time by
the Board of Directors.
 
(e) Chief Executive Officer.  Subject to the limitations imposed by this
Agreement, any employment agreement, any employee plan or any determination of
the Board of Directors, the Chief Executive Officer, subject to the direction of
the Board of Directors, shall be the chief executive officer of the Company and
shall be responsible for the management and direction of the day-to-day business
and affairs of the Company, its other Officers, employees and agents, shall
supervise generally the affairs of the Company and shall have full authority to
execute all documents and take all actions that the Company may
legally take.  In the absence of the Chairman of the Board, the Chief Executive
Officer shall preside at
 

 
 
13

--------------------------------------------------------------------------------

 
 
all meetings (should he be a director) of the Board of Directors.  The Chief
Executive Officer shall exercise such other powers and perform such other duties
as may be assigned to him by this Agreement or the Board of Directors, including
any duties and powers stated in any employment agreement approved by the Board
of Directors.
 
(f) President.  Subject to the limitations imposed by this Agreement, any
employment agreement, any employee plan or any determination of the Board of
Directors, the President, subject to the direction of the Board of Directors,
shall be the chief executive officer of the Company in the absence of a Chief
Executive Officer and shall be responsible for the management and direction of
the day-to-day business and affairs of the Company, its other Officers,
employees and agents, shall supervise generally the affairs of the Company and
shall have full authority to execute all documents and take all actions that the
Company may legally take.  The President shall preside at all meetings of the
Members and, in the absence of the Chairman of the Board and a Chief Executive
Officer, the President shall preside at all meetings (should he be a director)
of the Board of Directors.  The President shall exercise such other powers and
perform such other duties as may be assigned to him by this Agreement or the
Board of Directors, including any duties and powers stated in any employment
agreement approved by the Board of Directors.
 
(g) Vice Presidents.  In the absence of a Chief Executive Officer and the
President, each Vice President (including any Vice Presidents designated as
Executive Vice President or Senior Vice President) appointed by the Board of
Directors shall have all of the powers and duties conferred upon the President,
including the same power as the President to execute documents on behalf of the
Company.  Each such Vice President shall perform such other duties and may
exercise such other powers as may from time to time be assigned to him by the
Board of Directors or the President.
 
(h) Secretary and Assistant Secretaries.  The Secretary shall record or cause to
be recorded in books provided for that purpose the minutes of the meetings or
actions of the Board of Directors, shall see that all notices are duly given in
accordance with the provisions of this Agreement and as required by law, shall
be custodian of all records (other than financial), shall see that the books,
reports, statements, certificates and all other documents and records required
by law are properly kept and filed, and, in general, shall perform all duties
incident to the office of Secretary and such other duties as may, from time to
time, be assigned to him by this Agreement, the Board of Directors or the
President.  The Assistant Secretaries shall exercise the powers of the Secretary
during that Officer’s absence or inability or refusal to act.
 
(i) Chief Financial Officer.  The Chief Financial Officer shall keep and
maintain, or cause to be kept and maintained, adequate and correct books and
records of account of the Company.  He shall receive and deposit all moneys and
other valuables belonging to the Company in the name and to the credit of the
Company and shall disburse the same and only in such manner as the Board of
Directors or the appropriate Officer of the Company may from time to time
determine.  He shall render to the Board of Directors and the Chief Executive
Officer, whenever any of them request it, an account of all his transactions as
Chief Financial Officer and of the financial condition of the Company, and shall
perform such further duties as the Board of Directors or the Chief Executive
Officer may require.  The Chief
 

 
 
14

--------------------------------------------------------------------------------

 
 
Financial Officer shall have the same power as the Chief Executive Officer to
execute documents on behalf of the Company.
 
(j) Treasurer and Assistant Treasurers.  The Treasurer shall have such duties as
may be specified by the Chief Financial Officer in the performance of his
duties.  The Assistant Treasurers shall exercise the power of the Treasurer
during that Officer’s absence or inability or refusal to act.  Each of the
Assistant Treasurers shall possess the same power as the Treasurer to sign all
certificates, contracts, obligations and other instruments of the Company.  If
no Treasurer or Assistant Treasurer is appointed and serving or in the absence
of the appointed Treasurer and Assistant Treasurer, the Senior Vice President,
or such other Officer as the Board of Directors shall select, shall have the
powers and duties conferred upon the Treasurer.
 
(k) General Counsel.  The General Counsel subject to the discretion of the Board
of Directors, shall be responsible for the management and direction of the
day-to-day legal affairs of the Company.  The General Counsel shall perform such
other duties and may exercise such other powers as may from time to time be
assigned to him by the Board of Directors or the President.
 
(l) Powers of Attorney.  The Company may grant powers of attorney or other
authority as appropriate to establish and evidence the authority of the Officers
and other persons.
 
(m) Delegation of Authority.  Unless otherwise provided by resolution of the
Board of Directors, no Officer shall have the power or authority to delegate to
any person such Officer’s rights and powers as an Officer to manage the business
and affairs of the Company.
 
(n) Officers.  The Board of Directors shall appoint Officers of the Company to
serve from the date of such appointment until the death, resignation or removal
by the Board of Directors with or without cause of such officer.
 
8.03 Duties of Officers and Directors».  Except as otherwise specifically
provided in this Agreement, the duties and obligations owed to the Company and
to the Board of Directors by the Officers of the Company and by members of the
Board of Directors of the Company shall be the same as the respective duties and
obligations owed to a corporation organized under the Delaware General
Corporation Law by its officers and directors, respectively.
 
8.04 Compensation».  The members of the Board of Directors who are neither
Officers nor employees of the Company shall be entitled to compensation as
directors and committee members as approved by the Board and shall be reimbursed
for out-of-pocket expenses incurred in connection with attending meetings of the
Board of Directors or committees thereof.
 
8.05 Indemnification».
 
(a) To the fullest extent permitted by Law but subject to the limitations
expressly provided in this Agreement, each Indemnitee (as defined below) shall
be indemnified and held harmless by the Company from and against any and all
losses, claims, damages, liabilities (joint or several), expenses (including
reasonable legal fees and expenses),
 

 
 
15

--------------------------------------------------------------------------------

 
 
judgments, fines, penalties, interest, settlements and other amounts arising
from any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which any such person may be
involved, or is threatened to be involved, as a party or otherwise, by reason of
such person’s status as (i) a present or former member of the Board of Directors
or any committee thereof, (ii) a present or former Member, (iii) a present or
former Officer, or (iv) a Person serving at the request of the Company in
another entity in a similar capacity as that referred to in the immediately
preceding clauses (i) or (iii), provided, that the Person described in the
immediately preceding clauses (i), (ii), (iii) or (iv) (“Indemnitee”) shall not
be indemnified and held harmless if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Section 8.05, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was unlawful.  Any indemnification
pursuant to this Section 8.05 shall be made only out of the assets of the
Company.
 
(b) To the fullest extent permitted by law, expenses (including reasonable legal
fees and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 8.05(a) in defending any claim, demand, action, suit or proceeding
shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of an undertaking by or on behalf of the Indemnitee to repay such
amount if it shall be determined that the Indemnitee is not entitled to be
indemnified as authorized in this Section 8.05.
 
(c) The indemnification provided by this Section 8.05 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement, as
a matter of law or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity, and shall continue as to
an Indemnitee who has ceased to serve in such capacity.
 
(d) The Company may purchase and maintain insurance, on behalf of the members of
the Board of Directors, the Officers and such other persons as the Board of
Directors shall determine, against any liability that may be asserted against or
expense that may be incurred by such person in connection with the Company’s
activities, regardless of whether the Company would have the power to indemnify
such person against such liability under the provisions of this Agreement.
 
(e) For purposes of this Section 8.05, the Company shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of such Indemnitee’s duties to the
Company also imposes duties on, or otherwise involves services by, the
Indemnitee to the plan or participants or beneficiaries of the plan; excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute “fines” within the meaning of
Section 8.05(a); and action taken or omitted by the Indemnitee with respect to
an employee benefit plan in the performance of such Indemnitee’s duties for a
purpose reasonably believed by such Indemnitee to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is in, or not opposed to, the best interests of the Company.
 

 
 
16

--------------------------------------------------------------------------------

 

(f) In no event may an Indemnitee subject any Members of the Company to personal
liability by reason of the indemnification provisions of this Agreement.
 
(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 8.05 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.
 
(h) The provisions of this Section 8.05 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.
 
(i) No amendment, modification or repeal of this Section 8.05 or any provision
hereof shall in any manner terminate, reduce or impair either the right of any
past, present or future Indemnitee to be indemnified by the Company or the
obligation of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 8.05 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted, and such Person became an Indemnitee hereunder prior to such
amendment, modification or repeal.
 
(j) THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS SECTION 8.05 ARE
INTENDED BY THE PARTIES TO APPLY EVEN IF SUCH PROVISIONS HAVE THE EFFECT OF
EXCULPATING THE INDEMNITEE FROM LEGAL RESPONSIBILITY FOR THE CONSEQUENCES OF
SUCH PERSON’S NEGLIGENCE, FAULT OR OTHER CONDUCT.
 
8.06 Liability of Indemnitees».
 
(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Company, the Members or
any other Person for losses sustained or liabilities incurred as a result of any
act or omission of an Indemnitee unless there has been a final and
non-appealable judgment entered in a court of competent jurisdiction determining
that, in respect of the matter in question, the Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or, in the case of a criminal matter, acted
with knowledge that the Indemnitee’s conduct was criminal.
 
(b) Subject to its obligations and duties as set forth in this Article 8, the
Board of Directors and any committee thereof may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through the Company’s Officers or agents, and
neither the Board of Directors nor any committee thereof shall be responsible
for any misconduct or negligence on the part of any such Officer or agent
appointed by the Board of Directors or any committee thereof in good faith.
 
(c) Any amendment, modification or repeal of this Section 8.06 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on
 

 
 
17

--------------------------------------------------------------------------------

 
 
liability under this Section 8.06 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may be asserted.
 
 
ARTICLE 9 
ACCOUNTING METHOD, PERIOD, RECORDS AND REPORTS
 
9.01 Accounting Method».  The books and records of account of the Company shall
be maintained in accordance with the accrual method of accounting.
 
9.02 Accounting Period».  The Company’s accounting period shall be the Fiscal
Year.
 
9.03 Records, Audits and Reports».  At the expense of the Company, the Board of
Directors shall maintain books and records of account of all operations and
expenditures of the Company.
 
9.04 Inspection».  The books and records of account of the Company shall be
maintained at the principal place of business of the Company or such other
location as shall be determined by the Board of Directors and shall be open to
inspection by the Members at all reasonable times during any business day.
 
ARTICLE 10
TAX MATTERS
 
10.01 Tax Returns.»  The Board shall cause to be prepared and filed all
necessary federal and state income tax returns for the Company, including making
the elections described in Section 10.02. Each Member shall furnish to the Board
all pertinent information in its possession relating to Company operations that
is necessary to enable the Company’s income tax returns to be prepared and
filed.
 
10.02 Tax Elections».  The Company shall make the following elections on the
appropriate tax returns:
 
(a) to adopt a fiscal year ending on December 31 of each year;
 
(b) to adopt the accrual method of accounting and to keep the Company’s books
and records on the income-tax method;
 
(c) to adjust the basis of Company properties pursuant to section 754 of the
Code; and
 
(d) any other election the Board may deem appropriate and in the best interests
of the Members.
 

 
 
18

--------------------------------------------------------------------------------

 
 
Neither the Company nor any Member may make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state law.
 
10.03 Tax Matters Partner».  DEP OLP shall be the “tax matters partner” of the
Company pursuant to section 6231(a)(7) of the Code. Tax matters partner shall
take such action as may be necessary to cause each Member to become a “notice
partner” within the meaning of section 6223 of the Code. The tax matters partner
shall inform each Member of all significant matters that may come to its
attention in its capacity as tax matters partner by giving notice on or before
the fifth Business Day after becoming aware of the matter and, within that time,
shall forward to each Member copies of all significant written communications it
may receive in that capacity.
 
ARTICLE 11
RESTRICTIONS ON TRANSFERABILITY
 
11.01 Transfer Restrictions».  Except as set forth in Article 4 of the Omnibus
Agreement, no Member shall be permitted to sell, assign, transfer or otherwise
dispose of, or mortgage, hypothecate or otherwise encumber, or permit or suffer
any encumbrance of, all or any portion of its Member Interest without the prior
written consent of all other Members (which consent may be withheld in the sole
discretion of such Members).
 
ARTICLE 12
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS
 
12.01 Maintenance of Books».
 
(a) The Board of Directors shall keep or cause to be kept at the principal
office of the Company or at such other location approved by the Board of
Directors complete and accurate books and records of the Company, supporting
documentation of the transactions with respect to the conduct of the Company’s
business and minutes of the proceedings of the Board of Directors and any other
books and records that are required to be maintained by applicable Law.
 
(b) The books of account of the Company shall be maintained on the basis of a
fiscal year that is the calendar year and on an accrual basis in accordance with
GAAP, consistently applied, except that the capital accounts of the Members
shall be maintained in accordance with Section 4.06.
 
12.02 Reports».  The Board of Directors shall cause to be prepared and delivered
to each Member such reports, forecasts, studies, budgets and other information
as the Members may reasonably request from time to time.
 
12.03 Bank Accounts».  Funds of the Company shall be deposited in such banks or
other depositories as shall be designated from time to time by the Board of
Directors.  All withdrawals from any such depository shall be made only as
authorized by the Board of Directors and shall be made only by check, wire
transfer, debit memorandum or other written instruction.
 

 
 
19

--------------------------------------------------------------------------------

 

12.04 Tax Statements».  The Company shall use reasonable efforts to furnish,
within 90 Days of the close of each taxable year of the Company, estimated tax
information reasonably required by the Members for federal and state income tax
reporting purposes.
 
ARTICLE 13
DISSOLUTION, WINDING-UP AND TERMINATION
 
13.01 Dissolution».
 
(a) The Company shall dissolve and its affairs shall be wound up on the first to
occur of the following events (each a “Dissolution Event”):
 
(i) the unanimous consent of the Members in writing;
 
(ii) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act;
 
(iii) at any time there are no Members of the Company, unless the Company is
continued in accordance with the Act or this Agreement.
 
(b) No other event shall cause a dissolution of the Company.
 
(c) Upon the occurrence of any event that causes there to be no Members of the
Company, to the fullest extent permitted by law, the personal representative of
the last remaining Member is hereby authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continued membership of
such Member in the Company, agree in writing (i) to continue the Company and
(ii) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute Member of the Company, effective as of the
occurrence of the event that terminated the continued membership of such Member
in the Company.
 
(d) Notwithstanding any other provision of this Agreement, the Bankruptcy of a
Member shall not cause such Member to cease to be a member of the Company and,
upon the occurrence of such an event, the Company shall continue without
dissolution.
 
13.02 Winding-Up and Termination».
 
(a) On the occurrence of a Dissolution Event, the Board of Directors shall
select one or more Persons to act as liquidator.  The liquidator shall proceed
diligently to wind up the affairs of the Company and make final distributions as
provided herein and in the Act.  The costs of winding up shall be borne as a
Company expense.  Until final distribution, the liquidator shall continue to
operate the Company properties with all of the power and authority of the Board
of Directors.  The steps to be accomplished by the liquidator are as follows:
 
(i) as promptly as possible after dissolution and again after final winding up,
the liquidator shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities, and
operations through the last
 

 
 
20

--------------------------------------------------------------------------------

 
 
calendar day of the month in which the dissolution occurs or the final winding
up is completed, as applicable;
 
(ii) the liquidator shall discharge from Company funds all of the debts,
liabilities and obligations of the Company or otherwise make adequate provision
for payment and discharge thereof (including the establishment of a cash escrow
fund for contingent liabilities in such amount and for such term as the
liquidator may reasonably determine); and
 
(iii) all remaining assets of the Company shall be distributed to the Members as
follows:
 
(A) the liquidator may sell any or all Company property, including to Members,
and any resulting gain or loss from each sale shall be computed and allocated to
the capital accounts of the Members;
 
(B) with respect to all Company property that has not been sold, the fair market
value of that property shall be determined and the capital accounts of the
Members shall be adjusted to reflect the manner in which the unrealized income,
gain, loss, and deduction inherent in property that has not been reflected in
the capital accounts previously would be allocated among the Members if there
were a taxable disposition of that property for the fair market value of that
property on the date of distribution; and
 
(C) Company property shall be distributed among the Members in accordance with
the positive capital account balances of the Members, as determined after taking
into account all capital account adjustments for the taxable year of the Company
during which the liquidation of the Company occurs (other than those made by
reason of this clause (iii)); and those distributions shall be made by the end
of the taxable year of the Company during which the liquidation of the Company
occurs (or, if later, 90 days after the date of the liquidation).
 
(b) The distribution of cash or property to a Member in accordance with the
provisions of this Section 13.02 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its share
of all the Company’s property and constitutes a compromise to which all Members
have consented within the meaning of Section 18-502(b) of the Act.  No Member
shall be required to make any Capital Contribution to the Company to enable the
Company to make the distributions described in this Section 13.02.
 
(c) On completion of such final distribution, the liquidator shall file a
Certificate of Cancellation with the Secretary of State of the State of Delaware
and take such other actions as may be necessary to terminate the existence of
the Company.
 
ARTICLE 14
MERGER
 
14.01 Authority».  The Company may merge or consolidate with one or more limited
liability companies, corporations, business trusts or associations, real estate
investment trusts, common law trusts or unincorporated businesses, including a
general partnership or limited
 

 
 
21

--------------------------------------------------------------------------------

 
 
partnership, formed under the laws of the State of Delaware or any other
jurisdiction, pursuant to a written agreement of merger or consolidation
(“Merger Agreement”) in accordance with this Article 14.
 
14.02 Procedure for Merger or Consolidation».  The merger or consolidation of
the Company pursuant to this Article 14 requires the prior approval of a
majority the Board of Directors and compliance with Section 14.03.  Upon such
approval, the Merger Agreement shall set forth:
 
(a) The names and jurisdictions of formation or organization of each of the
business entities proposing to merge or consolidate;
 
(b) The name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (“Surviving
Business Entity”);
 
(c) The terms and conditions of the proposed merger or consolidation;
 
(d) The manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or general or
limited partnership or limited liability company interests, rights, securities
or obligations of the Surviving Business Entity; and (i) if any general or
limited partnership or limited liability company interests, rights, securities
or obligations of any constituent business entity are not to be exchanged or
converted solely for, or into, cash, property or general or limited partnership
or limited liability company interests, rights, securities or obligations of the
Surviving Business Entity, the cash, property or general or limited partnership
or limited liability company interests, rights, securities or obligations of any
general or limited partnership, limited liability company, corporation, trust or
other entity (other than the Surviving Business Entity) which the holders of
such interests, rights, securities or obligations of the constituent business
entity are to receive in exchange for, or upon conversion of, their interests,
rights, securities or obligations and (ii) in the case of securities represented
by certificates, upon the surrender of such certificates, which cash, property
or general or limited partnership or limited liability company interests,
rights, securities or obligations of the Surviving Business Entity or any
general or limited partnership, limited liability company, corporation, trust or
other entity (other than the Surviving Business Entity), or evidences thereof,
are to be delivered;
 
(e) A statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership or limited liability company or other similar charter or governing
document) of the Surviving Business Entity to be effected by such merger or
consolidation;
 
(f) The effective time of the merger or consolidation, which may be the date of
the filing of the certificate of merger pursuant to Section 14.04 or a later
date specified in or determinable in accordance with the Merger Agreement
(provided, that if the effective time of the merger or consolidation is to be
later than the date of the filing of the certificate of merger or consolidation,
the effective time shall be fixed no later than the time of the filing of the
certificate of merger or consolidation and stated therein); and
 

 
 
22

--------------------------------------------------------------------------------

 

(g) Such other provisions with respect to the proposed merger or consolidation
as are deemed necessary or appropriate by the Board of Directors.
 
14.03 Approval by Members of Merger or Consolidation».
 
(a) The Board of Directors, upon its approval of the Merger Agreement, shall
direct that the Merger Agreement be submitted to a vote of the Members, whether
at a meeting or by written consent.  A copy or a summary of the Merger Agreement
shall be included in or enclosed with the notice of a meeting or the written
consent.
 
(b) After approval by vote or consent of the Members, and at any time prior to
the filing of the certificate of merger or consolidation pursuant to
Section 14.04, the merger or consolidation may be abandoned pursuant to
provisions therefor, if any, set forth in the Merger Agreement.
 
14.04 Certificate of Merger or Consolidation».  Upon the required approval by
the Board of Directors and the Members of a Merger Agreement, a certificate of
merger or consolidation shall be executed and filed with the Secretary of State
of the State of Delaware in conformity with the requirements of the Act.
 
14.05 Effect of Merger or Consolidation».
 
(a) At the effective time of the certificate of merger or consolidation:
 
(i) all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were property of
each constituent business entity;
 
(ii) the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;
 
(iii) all rights of creditors and all liens on or security interest in property
of any of those constituent business entities shall be preserved unimpaired; and
 
(iv) all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity, and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
 
(b) A merger or consolidation effected pursuant to this Article 14 shall not (i)
be deemed to result in a transfer or assignment of assets or liabilities from
one entity to another having occurred or (ii) require the Company (if it is not
the Surviving Business Entity) to wind up its affairs, pay its liabilities or
distribute its assets as required under Article 13 of this Agreement or under
the applicable provisions of the Act.
 
 
23

--------------------------------------------------------------------------------


 
ARTICLE 15 
GENERAL PROVISIONS
 
15.01 Notices».  Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile or other electronic
transmission and a notice, request or consent given under this Agreement is
effective on receipt by the Person to receive it; provided, however, that a
facsimile or other electronic transmission that is transmitted after the normal
business hours of the recipient shall be deemed effective on the next Business
Day.  All notices, requests and consents to be sent to a Member must be sent to
or made at the addresses given for that Member as that Member may specify by
notice to the other Members.  Any notice, request or consent to the Company must
be given to all of the Members.  Whenever any notice is required to be given by
applicable Law, the Organizational Certificate or this Agreement, a written
waiver thereof, signed by the Person entitled to notice, whether before or after
the time stated therein, shall be deemed equivalent to the giving of such
notice.  Whenever any notice is required to be given by Law, the Organizational
Certificate or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.
 
15.02 Entire Agreement; Supersedure».  This Agreement constitutes the entire
agreement of the Members and their respective Affiliates relating to the subject
matter hereof and supersedes all prior contracts or agreements with respect to
such subject matter, whether oral or written.
 
15.03 Effect of Waiver or Consent».  Except as provided in this Agreement, a
waiver or consent, express or implied, to or of any breach or default by any
Person in the performance by that Person of its obligations with respect to the
Company is not a consent or waiver to or of any other breach or default in the
performance by that Person of the same or any other obligations of that Person
with respect to the Company.  Except as provided in this Agreement, failure on
the part of a Person to complain of any act of any Person or to declare any
Person in default with respect to the Company, irrespective of how long that
failure continues, does not constitute a waiver by that Person of its rights
with respect to that default until the applicable statute-of-limitations period
has run.
 
15.04 Amendment or Restatement».  This Agreement may be amended or restated only
by a written instrument executed by all Members.
 
15.05 Binding Effect».  This Agreement is binding on and shall inure to the
benefit of the Members and their respective heirs, legal representatives,
successors and assigns.
 
15.06 Governing Law; Severability».  THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.  In the event
of a direct conflict between the provisions of this Agreement and (a) any
provision of the Organizational Certificate, or (b) any
 
 
24

--------------------------------------------------------------------------------


 
mandatory, non-waivable provision of the Act, such provision of the
Organizational Certificate or the Act shall control.  If any provision of the
Act provides that it may be varied or superseded in the limited liability
company agreement (or otherwise by agreement of the members or managers of a
limited liability company), such provision shall be deemed superseded and waived
in its entirety if this Agreement contains a provision addressing the same issue
or subject matter.  If any provision of this Agreement or the application
thereof to any Person or circumstance is held invalid or unenforceable to any
extent, (a) the remainder of this Agreement and the application of that
provision to other Persons or circumstances is not affected thereby and that
provision shall be enforced to the greatest extent permitted by Law, and (b) the
Members or Directors (as the case may be) shall negotiate in good faith to
replace that provision with a new provision that is valid and enforceable and
that puts the Members in substantially the same economic, business and legal
position as they would have been in if the original provision had been valid and
enforceable.
 
15.07 Further Assurances».  In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
 
15.08 Offset».  Whenever the Company is to pay any sum to any Member, any
amounts that a Member owes the Company may be deducted from that sum before
payment.
 
15.09 Counterparts».  This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document.  All counterparts shall be construed together and constitute the same
instrument.
 
15.10 Execution of Additional Instruments».  Each Member hereby agrees to
execute such other and further statements of interest and holdings,
designations, powers of attorney and other instruments necessary to comply with
any laws, rules or regulations.
 
15.11 Severability».  If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application thereof shall
not be affected and shall be enforceable to the fullest extent permitted by law.
 
15.12 Headings».  The headings in this Agreement are inserted for convenience
only and are in no way intended to describe, interpret, define or limit the
scope, extent or intent of this Agreement or any provision hereof.
 


 


 
[Signature Page Follows]
 

 
 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.
 
MEMBERS:


DEP OPERATING PARTNERSHIP, L.P.


 
By:DEP OLPGP, LLC,

 
its general partner





By:             /s/ Richard H. Bachmann         
                                                              
  Name:  Richard H. Bachmann
 
Title:  President and Chief Executive Officer









ENTERPRISE PRODUCTS OPERATING LLC


 
By:Enterprise Products OLPGP, Inc.,

 
its sole manager





By:             /s/ W. Randall Fowler              
                                                              
  Name:  W. Randall Fowler
 
Title: Executive Vice President and Chief Financial Officer



ENTERPRISE PRODUCTS OLPGP, INC.






By:          /s/ W. Randall Fowler             
                                                              
  Name:  W. Randall Fowler
 
Title: Executive Vice President and Chief Financial Officer








 
 
26

--------------------------------------------------------------------------------

 

Attachment I
 
Defined Terms
 
Act – the Delaware Limited Liability Company Act and any successor statute, as
amended from time to time.
 
Affiliate – with respect to any Person, each Person Controlling, Controlled by
or under common Control with such first Person.
 
Agreement – this Amended and Restated Limited Liability Company Agreement of the
Company, as the same may be amended, modified, supplemented or restated from
time to time.
 
Allocation Regulations – means Treas. Reg. §§ 1.704-1(b), 1.704-2 and 1.704-3
(including any temporary regulations) as such regulations may be amended and in
effect from time to time and any corresponding provision of succeeding
regulations.
 
Asset Contribution Agreement - Recitals.
 
Bankruptcy or Bankrupt – with respect to any Person, that (a) such Person (i)
makes an assignment for the benefit of creditors; (ii) files a voluntary
petition in bankruptcy; (iii) is insolvent, or has entered against such Person
an order for relief in any bankruptcy or insolvency proceeding; (iv) files a
petition or answer seeking for such Person any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
Law; (v) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Person in a proceeding of
the type described in subclauses (i) through (iv) of this clause (a); or (vi)
seeks, consents to or acquiesces in the appointment of a trustee, receiver or
liquidator of such Person or of all or any substantial part of such Person’s
properties; or (b) 120 Days have passed after the commencement of any proceeding
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any Law, if the proceeding has not been
dismissed, or 90 Days have passed after the appointment without such Person’s
consent or acquiescence of a trustee, receiver or liquidator of such Person or
of all or any substantial part of such Person’s properties, if the appointment
is not vacated or stayed, or 90 Days have passed after the date of expiration of
any such stay, if the appointment has not been vacated.
 
Board of Directors or Board – Section 8.01.
 
Business Day – any Day other than a Saturday, a Sunday or a Day on which
national banking associations in the State of Texas are authorized or required
by Law to close.
 
Capital Contribution – with respect to any Member of the Company, the amount of
money and the initial Carrying Value of any property (other than money)
contributed to the Company by such Member.
 
Carrying Value – means (a) with respect to property contributed to the Company,
the fair market value of such property at the time of contribution reduced (but
not below zero) by all depreciation, depletion (computed as a separate item of
deduction), amortization and cost
 
Attachment I - 1

--------------------------------------------------------------------------------


 
recovery deductions charged to the Members’ capital accounts, (b) with respect
to any property whose value is adjusted pursuant to the Allocation Regulations,
the adjusted value of such property reduced (but not below zero) by all
depreciation and cost recovery deductions charged to the Partner’s capital
accounts and (c) with respect to any other Company property, the adjusted basis
of such property for federal income tax purposes, all as of the time of
determination.
 
Company – initial paragraph.
 
Control – shall mean the possession, directly or indirectly, of the power and
authority to direct or cause the direction of the management and policies of a
Person, whether through ownership or control of Voting Stock, by contract or
otherwise.
 
Contribution Agreement - Recitals.
 
Day – a calendar Day; provided, however, that, if any period of Days referred to
in this Agreement shall end on a Day that is not a Business Day, then the
expiration of such period shall be automatically extended until the end of the
first succeeding Business Day.
 
Debt –  means, as applied to the Company:


(a)           Any indebtedness for borrowed money or debt security of any Person
which the Company has directly or indirectly created, incurred, guaranteed,
assumed or otherwise become liable for;


(b)           Obligations to make payments under leases that in accordance with
GAAP are required to be capitalized on the balance sheet of Company, as the case
may be; and


(c)           Any guarantee by the Company of any debt of another Person of the
type described in clause (a) or  (b) of this definition.


Delaware General Corporation Law – Title 8 of the Delaware Code, as amended from
time to time.
 
DEP OLPGP - Recitals.
 
Director – each member of the Board of Directors elected as provided in
Section 8.01.
 
Dispose, Disposing or Disposition means, with respect to any asset, any sale,
assignment, transfer, conveyance, gift, exchange or other disposition of such
asset, whether such disposition be voluntary, involuntary or by operation of
Law.
 
Dissolution Event – Section 13.01(a).
 
Effective Date – initial paragraph.
 
EPD OLP –Recitals.
 


Attachment I- 2

--------------------------------------------------------------------------------


 
Existing Agreement – Recitals.
 
Expansion Cash Call – Section 4.03(a).
 
Expansion Cash Flow – the Net Cash Flow attributable to an Expansion Project
(without deducting such Expansion Cash Flow from that definition).
 
Expansion Costs – Section 4.03(a).
 
Expansion Distributions – Section 5.02(b)(ii).
 
Expansion Net Income – the net items of income, gain, loss, deduction, expense
or credit (taxable or non-taxable) attributable to an Expansion Project, except
for depreciation and other cost recovery deductions related to Expansion Costs.
 
Expansion Participating Members – Section 4.03(a).
 
Expansion Project – any expansion activities with respect to the Company’s
facilities, including without limitation, development of new entries into and
the conversion of existing storage wells and the installation of new piping and
related facilities.
 
Expansion Sharing Ratio – Section 4.03(a).
 
First A&R LLC Agreement – Recitals.
 
GAAP –generally accepted accounting principles in the United States of America
from time to time.
 
Indemnitee – Section 8.05(a).
 
Initial Commencement Date – the date on which the Board of Directors provides
written notice to EPD OLP that any pipeline or storage portion of an Expansion
Project is placed in service.
 
Initial Member – EPD OLP.
 
Law – any applicable constitutional provision, statute, act, code (including the
Code), law, regulation, rule, ordinance, order, decree, ruling, proclamation,
resolution, judgment, decision, declaration or interpretative or advisory
opinion or letter of a governmental authority.
 
Liability – any liability or obligation, whether known or unknown, asserted or
unasserted, absolute or contingent, matured or unmatured, conditional or
unconditional, latent or patent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due.
 
Measurement Gains – items of the Company’s income or gain relating to product
movements to and from the Company’s storage facility, including amounts retained
or deducted by the Company as handling losses on product transferred into
storage.
 
 
Attachment I - 3

--------------------------------------------------------------------------------


 
Measurement Losses – items of the Company’s loss or deduction relating to
product movements to and from the Company’s storage facility.
 
Member – any Person executing this Agreement as of the date of this Agreement as
a member or hereafter admitted to the Company as a member as provided in this
Agreement, but such term does not include any Person who has ceased to be a
member in the Company.
 
Membership Interest – with respect to any Member, (a) that Member’s status as a
Member; (b) that Member’s share of the income, gain, loss, deduction and credits
of, and the right to receive distributions from, the Company; (c) all other
rights, benefits and privileges enjoyed by that Member (under the Act, this
Agreement, or otherwise) in its capacity as a Member; and (d) all obligations,
duties and liabilities imposed on that Member (under the Act, this Agreement or
otherwise) in its capacity as a Member, including any obligations to make
Capital Contributions.
 
Merger Agreement – Section 14.01.
 
MLP - Recitals.
 
Net Cash Deficit – for a period, means the net sum, if a negative number, of
(without duplication):


(a)           Net Earnings for such period, after interest and taxes but before
depreciation and amortization, non-cash write-offs, and gains and losses on the
sale of Company Assets; plus


(b)           proceeds from the sale of Company Assets during such period to the
extent not included in clause (a) of this definition; plus


(c)           all other cash receipts during such period not included in clauses
(a) or (b) of this definition from whatever source (including the proceeds of
financing or refinancing or insurance, but excluding receipt of any Capital
Contributions made in respect of any prior period); minus


(d)           Capital expenditures incurred during such period in accordance
with this Agreement (other than those capital expenditures with respect to which
the Members have agreed to make Capital Contributions); minus


(e)           principal payments made on Debt during such period; minus


(f)           if an Expansion Project has occurred, the Expansion Cash Flow for
such period.


Net Cash Flows –  for a period, means the net sum, if a positive number, of
(without duplication):


(a)           Net Earnings for such period, after interest and taxes but before
depreciation and amortization, non-cash write-offs, and gains and losses on the
sale of Company Assets; plus

 
Attachment I - 4

--------------------------------------------------------------------------------


 
(b)           proceeds from the sale of Company Assets during such period to the
extent not included in clause (a) of this definition; plus


(c)           all other cash receipts during such period not included in clauses
(a) or (b) of this definition from whatever source (including the proceeds of
financing or refinancing or insurance, but excluding receipt of any Capital
Contributions made in respect of any prior period); minus


(d)           Capital expenditures incurred during such period in accordance
with this Agreement (other than those capital expenditures with respect to which
the Members have agreed to make Capital Contributions); minus


(e)           principal payments made on Debt during such period; minus


(f)           if an Expansion Project has occurred, the Expansion Cash Flow for
such period.


Net Earnings –  for a period, the net sum of (i) the aggregate amount of all
cash or cash equivalents (other than Capital Contributions and loans) received
by the Company during such period minus (ii) the amount of operating expenses
during such period (or if the Company, for such period, does not have any
operating expenses, expenses paid during such period which are similar in nature
to operating expenses).
 
Net Measurement Gain – for any applicable period, the excess, if any, of the
Company’s Measurement Gains for such period over the Company’s Measurement
Losses for such period.
 
Net Measurement Loss – for any applicable period, the excess, if any, of the
Company’s Measurement Losses for such period over the Company’s Measurement
Gains for such period.
 
Officers – any person elected as an officer of the Company as provided in
Section 8.02(a), but such term does not include any person who has ceased to be
an officer of the Company.
 
OLPGP - initial paragraph.
 
Omnibus Agreement – means the Omnibus Agreement between EPD OLP, DEP Holdings,
LLC, MLP, DEP OLPGP, LLC, DEP OLP, Enterprise Lou-Tex Propylene Pipeline L.P.,
Sabine Propylene Pipeline L.P., Acadian Gas, LLC, South Texas NGL Pipelines, LLC
and the Company, dated February 5, 2007, as amended or restated from time to
time.
 
Organizational Certificate – Section 2.01.
 
Person – a natural person, partnership (whether general or limited), limited
liability company, governmental entity, trust, estate, association, corporation,
venture, custodian, nominee or any other individual or entity in its own or any
representative capacity.
 
Sharing Ratio – subject in each case to adjustments as determined by the Board
of Directors in accordance with this Agreement or in connection with
Dispositions of Membership Interests, (a) in the case of a Member executing this
Agreement as of the date of this Agreement or a Person acquiring such Member’s
Membership Interest, the percentage specified for that
 
 
 
Attachment I - 5

--------------------------------------------------------------------------------


 
Member as its Sharing Ratio on Exhibit A, and (b) in the case of Membership
Interests issued pursuant to Section 3.02, the Sharing Ratio established
pursuant thereto; provided, however, that the total of all Sharing Ratios shall
always equal 100%.
 
Surviving Business Entity – Section 14.02(b).
 
Voting Stock – with respect to any Person, Equity Interests in such Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of, or otherwise appoint, directors (or Persons with
management authority performing similar functions) of such Person.
 
Withdraw, Withdrawing and Withdrawal – the withdrawal, resignation or retirement
of a Member from the Company as a Member.
 


 

Attachment I - 6
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Name and Address of Partner
Sharing Ratio
DEP Operating Partnership, L.P.
1100 Louisiana Street, 10th Floor
Houston, Texas  77002
 
66.000%
Enterprise Products Operating LLC
1100 Louisiana Street, 10th Floor
Houston, Texas  77002
 
33.365%
Enterprise Products OLPGP, Inc.
1100 Louisiana Street, 10th Floor
Houston, Texas  77002
 
0.635%



 





 
Exhibit A –1
 

--------------------------------------------------------------------------------

 
